          Case 1:21-cv-04156-PGG-SDA Document 9 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Natanya Jones,                                                                     6/11/2021
                                     Plaintiff,
                                                                  1:21-cv-04156 (PGG) (SDA)
                       -against-
                                                                  ORDER
    Commissioner of Social Security,

                                     Defendant.


STEWART D. AARON, United States Magistrate Judge:

          In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United

States Magistrate Judge is available to conduct all proceedings in this case, including but not

limited to any decisions on motions, any jury or nonjury trial, and/or the entry of a final judgment.

An appeal from a judgment entered by a Magistrate Judge, if any, is taken directly to the United

States Court of Appeals in the same manner as an appeal from any other judgment of this district

court.

          Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily

consent. To determine whether the parties wish to voluntarily consent, Plaintiff is directed to

transmit to Defendant’s attorney on or before Friday, June 18, 2021, a copy of a consent form 1

bearing either (1) a signature indicating consent to the Magistrate Judge conducting all

proceedings in this matter or (2) a notation that Plaintiff does not consent.

          On or before Friday, June 25, 2021, Defendant’s counsel is directed to contact Deputy

Clerk Katherine Lopez by email at Aaron_NYSDchambers@nysd.uscourts.gov. Defendant’s



1
    The form can be found at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf.
       Case 1:21-cv-04156-PGG-SDA Document 9 Filed 06/11/21 Page 2 of 2




counsel shall inform the Deputy Clerk whether all parties have consented to the Magistrate Judge

conducting the proceedings in this matter. If any party has not consented, counsel for Defendant

shall not inform the clerk which of the parties have not consented but shall merely state that

there has not been consent by all parties.

       In the event that both parties have consented, counsel for Defendant shall send by email

the fully executed form to judgments@nysd.uscourts.gov.

       This Order is not intended to interfere with the parties’ right to have a trial and/or any

other dispositive proceedings before a United States District Judge. The parties are free to

withhold their consent without adverse substantive consequences, although this will prevent the

Court’s jurisdiction from being exercised by a United States Magistrate Judge. If any party

withholds consent, the identity of the parties consenting or withholding consent shall not be

communicated to any Magistrate Judge or District Judge to whom the case has been assigned.

SO ORDERED.

DATED:        New York, New York
              June 11, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
